The judgment of the court was pronounced by
Kibu, J.
The defendant is sought to be rendered liable as the endorser of a promissory note, duly presented at its maturity, and protested for non-payment. The defence relied on is, the wimt of legal notice of the- dishonor of the not'e. A judgment was rendered against the defendant in the'court below, from whidi he has appealed.
The notice of protest was addressed to the defondant, at the “ parish of Rapides, La.” The evidence shows that, at the date of the protest, there were several post-offices in the parish of Rapides, and among the number, one at Cotile ; that the principal office in the parish was at Alexandria; and that letters addressed to the “parish of Rapides,” would first reach the post-office at Alexandria for delivery, and would be retained there for that purpose. It further *792that t'h'e'defendant had a box at the office at Alexandria; that he was in'the habit of receiving letters and papers through that office ; and it is not shown that he received letters through any other. His residence was at a point nearly equally distant from Alexandria and Cotile. One of the witnesses considers it to- be half a mile' or a mile nearer tb’ the office at Cotile ; two others think- that it is hearer to Alexandria.
The- defendant contends that, there being several post-offices in the parish in which h‘e resides, no one of which is known as that of the “ parish of Rapides,” the address of the notie'e to him, in the form- used by the notary in the present instance, is too uncertain to secure its transmission to the post-office nearest to its residence, and is not in compliance with the law. The notice was, in our opinion, sufficient. It has been repeatedly held, that a notice sent to the post-office at which the endorser habitually receives his letters, will be sufficient to fix his liability, although there may be another office nearer his residence. 6 Rob. 73, and authorities there cited. The office through which' the'defendant received his fetters was at Alexandria-, and we are not prepared to- say, under the evidence in this case, that it was not the nearest to his residence. Any address of the notice Which will insure' it's transmission to the proper office, is a compliance with the requisites of the' law. No useful end Would have been obtained by adding “Alexandria” to the address used by the' notary, as the notice would have equally reached the office at that place, without the addition 9 Rob. 162. 16 La. 310. 1 Ann. Rep. 269.

Judgment affirmed.-